DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendments dated 06/01/2022. Claims 1-13, 15, and 16 have been cancelled. Claims 14, 17, and 18 are currently pending. 

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
The amendment filed 06/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: A USB port and USB cable, ears that are configured to flash, sound board, an electronic device for increasing the amplitude of electrical signals, a transducer, a device for making and breaking a connection in an electric unit, wireless communications technology, an integrated circuit, a processing unit, and a buzzer are not found in the original disclosure and these elements are all new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 14, 17, and 18 are objected to because of the following informalities: “Cable” and “In,” begin with a capital letter which is informal. Except for proper nouns, no capital letters should appear in the body of the claims. Appropriate correction is required.
Claim 14 line 10 recites “once motor vehicle.” Presumably this was intended to be “once the motor vehicle.” Appropriate correction is required. 
Claim 14 line 20 recites “a transducer that convert.” Presumably this was intended to be “a transducer that converts” or similar. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The elements of a USB port and USB cable, ears that are configured to flash, sound board, an electronic device for increasing the amplitude of electrical signals, a transducer, a device for making and breaking a connection in an electric unit, wireless communications technology, an integrated circuit, a processing unit, and a buzzer are not found in the original disclosure and are all new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 line 2 recites “the driver,” line 9 recites “it’s loop,” line 28 recites “a safety bear device,” There is insufficient antecedent basis for these limitations in the claim. Each time a new claim term is introduced, it should start with “a” and then every subsequent recitation of the same term should then be referenced with “the.” Appropriate correction is required. 
Claim 14 now recites that “ears” are configured to flash, however, the disclosure and the drawings indicate that the eyes flash not the ears. Therefore, this recitation is confusing. Presumably this was intended to be eyes as shown / disclosed. Appropriate correction is required. 
Claim 14 lines 34-37 and claim 17 lines 13-17 recite rechargeable batteries and a USB cable for charging, but, then also recites a rechargeable power source with a charging device. These appear to be duplicate recitations of the same elements and are confusing. Appropriate correction is required. 
Claim 14 lines 9-10 recites “run its loop 3 times.” It is unclear what this is intended to mean. There is no description of a “loop” in the specification. It appears this may have been intended to be “beep 3 times” or similar. Appropriate correction is required. 
The elements in claims 14 and 17 are generally unclear as to where they are located and what triggers or activates the device. For instance, it is unclear how the device “knows” there is a child on the back seat of the vehicle. It is unclear how the device is aware that the vehicle ignition is turned off or on. The claims appear to merely claim a set of elements with no clear working connections, locations, or operational interactions. Claim 17 recites a beep “once a driver steps out of a motor vehicle.” It is unclear how the device would be aware that a driver is out of a vehicle and what concrete elements perform this function or detect the location of the user. The elements of the claim must be claimed in particularity, located on one, or more than one, devices, and the elements necessary to be triggered should be tied to a specific trigger / processing function. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White (US PGPub. No. 2009/0040053) in view of Barri et al. (US Patent No. 7,637,794), and further in view of Tebbe et al. (US PGPub. No. 2017/0209803 A1).
In Reference to Claims 14 and 18
 	White teaches (Claim 14) We claim a safety bear device comprising: a distinctive device that warns the driver that a child is on a back seat of a Motor vehicle (item 10, fig. 1); the safety bear device is plugged into a [charger / cradle] and charges while the motor vehicle is in use (paragraph 0041; note, charging the device while a vehicle runs is an intended use / functional language); the safety bear device is configured to activate when a motor vehicle ignition is turned off (paragraphs 0025, 0027, and 0039; note this is merely an intended use, the device could be activated when a vehicle ignition is turned off); the safety bear device will start to initiate and run its loop [x] times once motor vehicle is turned off (paragraphs 0039, 0045, and 0046; note there is no concrete connection between the running of a vehicle and the operation of the device in the claims, therefore, this appears to merely be an intended use;); a pair of ears (fig. 2) [a light] that are configured to flash in the safety bear device when activated (item 54 fig. 2 and paragraph 0045); a sound board that is configured to bleep (items 50 and 52, fig’s 1, 8, and paragraph 0045) []; []; an electronic device for increasing the amplitude of electrical signals (fig. 10a; “amplitude modulation”); a transducer that convert electromagnetic waves into sound waves (item 50/52, fig’s 8-10); the safety bear device is configured to hang on the rearview mirror with a hook and cord (item 14 and paragraph 0028; note “hangs from the rearview mirror” is interpreted as a function since a rear view mirror is not claimed, since the ring/hook and cord of White can be hung from a rearview mirror, it meets the claims), or is connected by hook and loop fasteners to a dashboard; a safety bear device wherein a short-range wireless communications technology is used to communicate with a remote-control device (paragraph 0040); an integrated circuit that contains all functions of a processing unit wherein it is configured to control functions of the safety bear device (fig’s 8-10; item 60); a [charger] for recharging the safety bear device; rechargeable batteries; and the safety bear device wherein a power source is rechargeable with a charging device (item 62, fig. 9, paragraph 0041). 
(Claim 18) Our Claimed invention, executable In all motor vehicles (the device of White would work in all vehicles).
White fails to teach the features of the light being the eyes, the selector switch, the USB cable, and running a loop 3 times of claim 14. 
Barri teaches (Claim 14) a doll with lights being in eyes (item 20, fig. 1 and column 3 lines 14-16).
Tebbe teaches (Claim 14) verbalize words in 1 of 3 different languages, a device for making and breaking a connection in an electric unit to set each language (paragraph 0032).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound and light producing doll device of White with the feature of providing the lights in eyes and speaking phrases as taught by the sound and light producing doll device of Barri for the purpose of creating more interesting and attractive user stimuli as taught by Barri (background), making the device more lifelike and interesting to the users. 
Further, it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since White teaches a visual / light as an alert, merely locating the light in the eyes (or ears?) of the doll would not create any operational distinction and is, therefore, merely a matter of engineering design choice and not a patentable distinction. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the audio doll device of White with the feature of a switch for selecting languages as taught by the audio doll device of Tebbe for the purpose of providing a user with more options, making the device more versatile, and alternatively for providing a learning tool for learning different languages as taught by Tebbe (abstract and summary), making the device more versatile, and more attractive to the users.
	Further, it has been held that when the claimed printed matter / audio content is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The fact that the content of the audio content placed on the substrate may render the device more convenient by providing an individual with a specific type of spoken phrase does not alter the functional relationship.  Mere support by the substrate for the audio content is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the audio content e.g. verbalizing words and the substrate e.g. memory or other storage device, which is required for patentability. Since White teaches the feature of alerting a user with sound, merely claiming the particular type of sound that does not perform any different function is not a patentable distinction. 
 	Further still, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely repeating the phrase or alert multiple times or a specific number of times would not produce any new or unexpected result and is, therefore, not a patentable advance. 
	Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the charger a USB charger, specifically, merely as a matter of engineering design choice since it has been held that selection of a known material or element based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945),  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since White teaches the elements of a charger and charging station, merely claiming known types of chargers is an obvious matter of engineering design choice, and not a patentable distinction. 
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over White (US PGPub. No. 2009/0040053).
In Reference to Claim 17
White teaches (Claim 17) A remote-control device with an alert system comprising: a buzzer that is configured to bleep once a driver steps out of a motor vehicle (paragraph 0045; proximity alert may be set to any desired distance; note “once a driver steps out of a motor vehicle” is also confusing and indefinite as there are no concrete elements recited to perform this function); a remote-control device on a [] ring design (fig. 1, items 14 and 20); a button to turn off and reset the remote-control device once the driver leaves the motor vehicle (item 64, fig. 9, paragraph 0042); an integrated circuit that contains all the functions of a processing unit wherein it is configured to control functions of the remote-control device (item[s] 60, fig’s 8-10 and paragraph 0038); a [device] for recharging the remote-control device; a rechargeable battery; and the remote-control device wherein a power source is rechargeable with a charging device (fig. 9, item 62, paragraph 0041).
White fails to teach the ring being metal and a USB cable for charging.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the ring a metal ring and the charger a USB charger, specifically, merely as a matter of engineering design choice since it has been held that selection of a known material or element based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945),  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since White teaches the elements of a charger and a key ring, merely claiming known types of ring material or known types of chargers is an obvious matter of engineering design choice, and not a patentable distinction. 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. No specific arguments relating to the rejections appear to have been filed.
Applicants note that they do not understand what they are doing wrong. As noted in the above action, it appears that applicants are unfamiliar with patent prosecution. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711